PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks recovery for personal items which were sent to him when he was at Pruntytown Correctional Center, a facility of the respondent. The items of property were in the care of the administration at Pruntytown when a package had been mailed to him from his mother. The records at Pruntytown indicate that the package was placed in storage, but it was missing when claimant received his other personal belongings. Claimant alleged a loss of $290.00.
Respondent, in its Answer, admits the claimant was sent a package and that the package was missing. Respondent and claimant agreed that $200.00 is a fair and reasonable settlement of the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $200.00.
Award of $200.00.